DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response, see section “Claim Objections” on page 4 of “REMARKS/ARGUMETNS”, filed 06/21/2022, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claim 2 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, AMNEDED independent claim 1 recites “... wherein air flow does not exit the drying drum through a front wall of the drying drum.”, in lines 7-8, BOLD and ITALIC emphasis added.  However, Specification of the instant application does not disclose such claimed limitations.  Furthermore, figures of the instant application do not disclose or show that there is no gap between a front wall the drum and the door 5.  Therefore, this is NEGATIVE limitation rejection and a NEW MATTER rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0171537; hereinafter Lee) in view of Kawabata at al. (US 2009/0211309; hereinafter Kawabata) and Stilwell, JR (US 3,089,327).

    PNG
    media_image1.png
    557
    391
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    605
    410
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    564
    437
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    438
    322
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    539
    480
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    377
    316
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    782
    501
    media_image7.png
    Greyscale

 
    PNG
    media_image8.png
    708
    540
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    785
    548
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    191
    462
    media_image10.png
    Greyscale


Regarding claim 1, Lee discloses tumble dryer (fig. 1) comprising a heat pump system (180, fig. 2) and an air flow circuit (130, 150, fig. 2) for circulation of an air flow, the air flow circuit (130, 150, fig. 2) comprising a condenser (183, fig. 2) , a drying drum (120, fig. 2), a fan arrangement (131, fig. 2), an air flow duct (130, fig. 2) and an evaporator (187, fig. 2), wherein the air flow duct (130, fig. 2) comprises a constriction (210a, figs. 4-7), with a plurality of openings (openings between items 216, 217, fig. 6), arranged upstream the evaporator (187, fig. 2), the drying drum (120, fig. 2) comprising a circular rear wall (right side wall of item 120 where item 150 connected to, fig. 2) with air inlet opening (air inlet opening on right side wall of item 120 where item 150 connected to, fig. 2) and a radial cylindrical wall (radial cylindrical wall of item 120 at item 120, fig. 2), wherein a space (space at item 120, fig. 2) outside the radial cylindrical wall (radial cylindrical wall of item 120 at item 120, fig. 2) is configured as a duct (as shown in fig. 2) leading to the constriction (210a, figs. 4-7).
Lee does not disclose a circular rear wall with air inlet openings.
Kawabata teaches a circular rear wall (Kawabata, left side or rear wall of item 4, fig. 1) with air inlet openings (Kawabata, openings of left side or rear wall of item 4, ANNOTATED fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the tumble dryer of Lee with the circular rear wall with air inlet openings, as taught by Kawabata, for providing smaller air inlet openings at the air inlet of the drum which would result in preventing the laundry items from falling into the air inlet of the drum and thus the air inlet is prevented from clogging.  Thus, the tumble dryer operates more efficiently and thus benefits the consumer. 
Furthermore, Lee does not disclose a radial cylindrical wall with air outlet openings, wherein a space outside the radial cylindrical wall is configured as a duct leading to the constriction and wherein air flow does not exit the drying drum through a front wall of the drying drum.
Stilwell, JR teaches a radial cylindrical wall (Stilwell, JR, radial cylindrical wall of item 86 where items 86a disposed, figs. 7, 18) with air outlet openings (Stilwell, JR, 86a, figs. 7, 18), wherein a space (Stilwell, JR, 100, figs. 7, 18) outside the radial cylindrical wall (Stilwell, JR, radial cylindrical wall of item 86 where items 86a disposed, figs. 7, 18) is configured as a duct (Stilwell, JR, as shown in figs. 7, 18) leading to the constriction (Stilwell, JR, 138, fig. 7) and wherein air flow (Stilwell, JR, air flow from item 111, figs. 6, 7, 18) does not exit the drying drum (Stilwell, JR, 86, figs. 7, 18) through a front wall of the drying drum (Stilwell, JR, 86, figs. 7, 18) (Stilwell, JR, air flow from item 111 entering item 86 via items 112 & 97, then exit item 86 via items 86a into item 100 [plenum chamber or space between item 81 and 86] and then exit the item 81 via items 136, 137, figs. 6, 7, 18; thus, the air flow does not exit the item 86 through a front wall of the item 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the tumble dryer of Lee with the radial cylindrical wall with air outlet openings, wherein a space outside the radial cylindrical wall is configured as a duct leading to the constriction and wherein air flow does not exit the drying drum through a front wall of the drying drum, as taught by Stilwell, JR, for converting the tumble dryer to be a tumble dryer/washer which would result in reducing a stand alone laundry washer in a household, thus the appliance cost is reduced per household and thus benefits the consumer.

Regarding claim 2, Lee as modified discloses wherein the constriction (210a, figs. 4-7) is provided with the plurality of openings (openings between items 216, 217, fig. 6), distributed over a cross section of the air flow duct (130, fig. 2), and is adapted to create a pressure drop in the air flow (item 210a with plurality of items 216 and 217, see figs. 4-7, would create a pressure drop in the air flow) that is circulated in the air flow duct (130, fig. 2), when the air flows from a first side of the constriction (210a, figs. 4-7) to a second side of the constriction (210a, figs. 4-7), and wherein the openings (openings between items 216, 217, fig. 6) in the constriction (210a, figs. 4-7) are adapted to distribute the air flow over a surface of the evaporator (187, fig. 2).

Regarding claim 3, Lee as modified discloses wherein the openings (openings between items 216, 217, fig. 6) constitute at least 1/3 of a surface of the constriction (210a, figs. 4-7).

Regarding claim 5, Lee as modified discloses wherein the constriction (210a, figs. 4-7) is a perforated plate (215, fig. 6).

Regarding claim 6, Lee as modified discloses wherein the perforated plate (215, fig. 6) is a metal mesh (metal member, [0116]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata at al. (US 2009/0211309; hereinafter Kawabata) in view of Stilwell, JR (US 3,089,327).

    PNG
    media_image7.png
    782
    501
    media_image7.png
    Greyscale


Regarding claim 1, Kawabata discloses tumble dryer (fig. 1) comprising a heat pump system (12, fig. 1) and an air flow circuit (10, fig. 1) for circulation of an air flow (“A”, fig. 1), the air flow circuit (10, fig. 1) comprising a condenser (14, fig. 1), a drying drum (4, fig. 1), a fan arrangement (11, fig. 1), an air flow duct (10a, fig. 1) and an evaporator (15, fig. 1), wherein the air flow duct (1a0, fig. 1) comprises a constriction (19, fig. 1), with a plurality of openings (the filter or item 19 inherently has a plurality of opening in order to allow the air “A” to flow through as shown in fig. 1), arranged upstream the evaporator (15, fig. 1), the drying drum (4, fig. 1) comprises a circular rear wall (left side or rear wall of item 4, fig. 1) with air inlet openings (openings of left side or rear wall of item 4, ANNOTATED fig. 1) and a radial cylindrical wall (cylindrical wall of item 4, fig. 1, [0025]) with air outlet openings (4b, fig. 1), wherein a space (space between item 3 and item 4, fig. 1) outside the radial cylindrical wall (cylindrical wall of item 4, fig. 1, [0025]) is configured as a duct leading (as shown in fig. 1) to the constriction (19, fig. 1). 
Kawabata does not disclose wherein air flow does not exit the drying drum through a front wall of the drying drum.
Stilwell, JR teaches an air flow (Stilwell, JR, air flow from item 111, figs. 6, 7, 18) does not exit the drying drum (Stilwell, JR, 86, figs. 7, 18) through a front wall of the drying drum (Stilwell, JR, 86, figs. 7, 18) (Stilwell, JR, air flow from item 111 entering item 86 via items 112 & 97, then exit item 86 via items 86a into item 100 [plenum chamber or space between item 81 and 86] and then exit the item 81 via items 136, 137, figs. 6, 7, 18; thus, the air flow does not exit the item 86 through a front wall of the item 86).
It is noted that there are a limited number of choices available to a person of ordinary skill in the art for providing an air exiting or exhausting type. In this regard, it is noted that Stilwell, JR teaches an air flow does not exit the drying drum through a front wall of the drying drum.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to try the air flow does not exit the drying drum through the front wall of the drying drum of Stilwell, JR to the tumble dryer of Kawabata, since this is simply another method for exiting or exhausting the air flowing from the drying drum. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try the air flow does not exit the drying drum through the front wall of the drying drum of Stilwell, JR to the tumble dryer of Kawabata, since this is simply another method for exiting or exhausting the air flowing from the drying drum.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Stilwell, JR as applied to claim 1 above, and further in view of Sanner at al. (DE 102012112704 A1; hereinafter Sanner).

    PNG
    media_image11.png
    350
    433
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    394
    442
    media_image12.png
    Greyscale


Regarding claims 4 & 10, Kawabata as modified discloses a distance between the constriction (19, fig. 1) and the surface of the evaporator (15, fig. 1).
Kawabata does not disclose wherein a distance between the constriction and the surface of the evaporator is between 0-300 mm; (Application claim 4) and 
said distance being between 10 mm and 40 mm.  (Application claim 10)
Sanner teaches a distance between the constriction (Sanner, 13, fig. 4) and the surface of the evaporator (Sanner, 10, fig. 4) is between 0-300 mm (Sanner recites “The rib portions 4A-4H are formed from flat ribbons oriented so that the wider side extends perpendicularly to the plane in which the elastic rib structure 4 lies.  The width of the tapes is typically a multiple of the thickness of the tapes.  In this way, the spacer 1 is relatively stiff perpendicular to its plane of extension, but can be elastically deformed laterally. The specific dimensions vary depending on the area of application. In the present case (use for spacing an evaporator from a filter in an air conditioning system in a passenger car), the strip widths are typically in a range of 3mm-15mm, the thicknesses in a range between 1mm-5mm. In other applications, depending on the size, other widths and thicknesses can also prove to be useful.”, paragraph [0029], UNDERLINE emphasis added;  Further, Sanner recites “According to the second exemplary embodiment (FIG. 2), the fastening sections are designed as locking strips 3A, 3B.”, paragraph [0034], UNDERLINE emphasis added; Thus, the distance or space between the filter or constriction 13 and the evaporator 10 is in a range between 1mm-5mm;  However, in other applications, the distance or space between the filter or constriction 13 and the evaporator 10 can be varied to be useful); (Application claim 4) and 
said distance being between 10 mm and 40 mm (Sanner recites “The rib portions 4A-4H are formed from flat ribbons oriented so that the wider side extends perpendicularly to the plane in which the elastic rib structure 4 lies.  The width of the tapes is typically a multiple of the thickness of the tapes.  In this way, the spacer 1 is relatively stiff perpendicular to its plane of extension, but can be elastically deformed laterally. The specific dimensions vary depending on the area of application. In the present case (use for spacing an evaporator from a filter in an air conditioning system in a passenger car), the strip widths are typically in a range of 3mm-15mm, the thicknesses in a range between 1mm-5mm. In other applications, depending on the size, other widths and thicknesses can also prove to be useful.”, paragraph [0029], UNDERLINE emphasis added;  Further, Sanner recites “According to the second exemplary embodiment (FIG. 2), the fastening sections are designed as locking strips 3A, 3B.”, paragraph [0034], UNDERLINE emphasis added; Thus, the distance or space between the filter or constriction 13 and the evaporator 10 is in a range between 1mm-5mm;  However, in other applications, the distance or space between the filter or constriction 13 and the evaporator 10 can be varied to be useful).  (Application claim 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the tumble dryer of Kawabata to provide for the range of the distance between the constriction and the surface of the evaporator is between 0-300 mm; (Application claim 4) and the distance being between 10 mm and 40 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(A) (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, a distance is a results effective variable as the greater the distance, the smaller the air flow rate flowing through the evaporator will result. The smaller the distance, the greater the air flow rate flowing through the evaporator will result.  Thus, it is known in the art to modify the space or distance between the constriction and the evaporator which depends in the area of application.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Stilwell, JR as applied to claim 1 above, and further in view of Lentz (US 7,458,171).

    PNG
    media_image13.png
    715
    450
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    667
    492
    media_image14.png
    Greyscale


Regarding claims 8 & 9, Kawabata as modified discloses wherein a space (space at item 23, fig. 1) outside the radial cylindrical wall (cylindrical wall of item 4, fig. 1, [0025]) is configured as a duct (23, fig. 1).
Kawabata does not disclose a duct leading to a filter; (Application claim 8) and
wherein a filter is placed below the drum. (Application claim 9)
Lentz teaches a duct (Lentz, duct where item 34 disposed inside, fig. 2) leading to a filter (Lentz, 34, fig. 2); (Application claim 8) and
wherein a filter (Lentz, 34, fig. 2) is placed below the drum (Lentz, 18, fig. 2). (Application claim 9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the tumble dryer of Kawabata with the duct leading to a filter; (Application claim 8) and wherein a filter is placed below the drum (Application claim 9), as taught by Lentz, for providing an additional filter inside the duct which would result in effectively removing lint from the process air and thus the lint is minimized from adhering onto the surfaces of the internal components such as evaporator, compressor, condenser, fan or blower, heater, etc...  Consequently, the heat transfer between the process air and the evaporator and/or condenser is optimized.  Thus, the tumble dryer operates in a more thermally efficient manner and thus benefits the consumer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762